Citation Nr: 1025080	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  96-18 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for right shoulder 
synovitis, status post total shoulder arthroplasty, currently 
rated 30 percent disabling.

2.	Entitlement to service connection for blood in urine, as due 
to an undiagnosed illness.  

3.	Entitlement to service connection for memory loss, as due to 
an undiagnosed illness.

4.	Entitlement to service connection for sleep problems, as due 
to an undiagnosed illness.

5.	Entitlement to service connection for aching joints in the 
arms, legs and back, as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1995.  The Veteran served in Southwest Asia from August 1990 to 
April 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a 
July 1995 rating decision, the RO denied the service connection 
issues on appeal herein  In a May 2007 rating decision, the RO 
denied an increased evaluation in excess of 10 percent for 
synovitis of the right shoulder.  In a May 2008 rating decision, 
the RO granted an increased evaluation of 20 percent for 
synovitis of the right shoulder, effective January 18, 2008.  In 
an August 2008 rating decision, a 100 temporary total evaluation 
was granted post surgery, effective from July 28, 2008 through 
August 31, 2008; followed by a 100 percent schedular evaluation, 
effective from September 1, 2008 through August 31, 2009; 
followed by a 30 percent evaluation, effective September 1, 2009.  

In April 2008, the Veteran testified at an RO hearing in front of 
a Decision Review Officer.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

The service connection issues claimed as due to an undiagnosed 
illness are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to January 18, 2008, the right shoulder disability was 
manifested by pain and limitation of motion above the shoulder 
level; without dislocation or nonunion of the clavicle or scapula 
with loose movement, ankylosis, or impairment of the humerus 
joint.  

2.	From January 18, 2008 to July 28, 2008, the right shoulder 
disability was manifested by pain and limitation of motion to the 
shoulder level; without dislocation or nonunion of the clavicle 
or scapula with loose movement, ankylosis, or impairment of the 
humerus joint.  

3.	From July 28, 2008 to September 1, 2009, the Veteran was 
awarded a 100 percent evaluation under 38 C.F.R. § 4.30 and 
38 C.F.R. § 4.71a, Diagnostic Code 5051.  

4.	Since September 1, 2009, the right shoulder disability was 
manifested by pain and flexion to 160 degrees, abduction to 100 
degrees, internal rotation to 35 degrees, external rotation to 60 
degrees and moderate degenerative changes; without severe, 
painful motion, weakness, ankylosis, or impairment of the scapula 
or clavicle.  


CONCLUSIONS OF LAW

1.	Prior to January 18, 2008, the criteria for a disability 
rating higher than 10 percent for the Veteran's right shoulder 
disability were not approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 
5020, 5200-5203 (2009).

2.	Between January 18, 2008 and July 28, 2008, the criteria for a 
disability rating higher than 20 percent for the Veteran's right 
shoulder disability were not approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic 
Codes 5020, 5200-5203 (2009).

3.	From July 28, 2008 to September 1, 2009, the Veteran received 
the maximum 100 percent disability rating for the right shoulder 
disability.  

4.	Since September 1, 2009, the criteria for a disability rating 
higher than 30 percent for the Veteran's right shoulder 
disability have not been approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 
5051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2007 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the increased 
rating claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  This 
letter also included the notice provision pertaining to how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
appellant was afforded a VA medical examination in January 2010.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the Veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  As the Veteran received increased 
ratings periodically during the appeal period, the Board will 
address whether an increased evaluation is warranted for each of 
the respective periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2009).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It is 
possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran's right shoulder disability was initially 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020-5203, effective March 1, 1995.  
Subsequently, he was assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5020-5201 effective January 
18, 2008.  The Veteran subsequently underwent a total shoulder 
arthroplasty and was assigned a 100 percent evaluation from July 
28, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  
Thereafter, a 30 percent evaluation was assigned from September 
1, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  

The Board notes that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  See 38 
C.F.R. § 4.27 (2009).  Synovitis is rated under Diagnostic Code 
5020 which specifies that the disability will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5020 
(2009).  

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion), 0 to 180 degrees of shoulder 
abduction and 0 to 90 degrees in external and internal rotation.  
See 38 C.F.R. § 4.71a, Plate I (2009).  

Prior to January 18, 2008 

The Veteran filed his claim in November 2006.  At that time, the 
right shoulder disability was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5020-5203.  Under diagnostic 
Code 5203, a 20 percent rating is warranted for impairment of the 
clavicle or scapula manifested by dislocation or for nonunion 
with loose movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2009).  

The Board has reviewed all the evidence of record.  Progress 
notes in 2003 revealed that the Veteran experienced pain and 
trouble with overhead activities and weightlifting activities.  
The Veteran underwent a right shoulder arthroscopy in August 
2003.  In September 2003, the right shoulder exhibited flexion to 
155 degrees, abduction to 112 degrees, external rotation to 50 
degrees and internal rotation to 60 degrees.  

In a July 2006 VA treatment note, an examination of the 
musculoskeletal system revealed no active synovitis, joint 
tenderness, crepitus or effusion.  

In a February 2007 VA Compensation and Pension Examination, there 
were no constitutional symptoms or incapacitating episodes due to 
the right shoulder disability.  There was no limitation of 
walking or standing.  There was no deformity, giving way, 
instability or weakness.  There was pain, tenderness and 
stiffness.  There were no episodes of dislocation or subluxation, 
locking episodes or effusion.  Flexion was to 150 degrees, 
abduction was to 160 degrees, external rotation was to 90 degrees 
and internal rotation was to 90 degrees.  There was no additional 
limitation of motion on repetition.  There was no loss of bone, 
recurrent dislocations, inflammatory arthritis or ankylosis.  In 
a February 2007 x-ray, there was advanced degenerative changes 
and calcific tendonitis of the rotator cuff.  The examiner noted 
that the right shoulder disability had a significant general 
occupation effect.  The Veteran had to use his left hand for lot 
of activities such as opening doors, lifting, carrying and 
reaching due to pain.  There was a severe effect on his ability 
to exercise, moderate effect on recreation and dressing and mild 
effect on chores.  

As the evidence of record does not show that there was 
dislocation or nonunion of the clavicle or scapula with loose 
movement, a 20 percent rating is not warranted under Diagnostic 
Code 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5203

The Board has also considered an increased evaluation under other 
potential applicable diagnostic codes.  Diagnostic Code 5200 
provides a rating for disabilities involving ankylosis of the 
scapulohumeral articulation.  However, in this case, there is no 
evidence of ankylosis in the shoulder joint to warrant 
consideration of a disability evaluation under Diagnostic Code 
5200.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Diagnostic Code 5201 also provides an evaluation for limitation 
of motion of the shoulder.  Under Diagnostic Code 5201, a 20 
percent disability evaluation is warranted for limitation of 
movement to the shoulder level.  A 30 percent evaluation is 
warranted for motion limited to midway between the side and 
shoulder.  A 40 percent evaluation is for consideration if the 
motion is limited to 25 degrees from the side.  In this case, the 
flexion and abduction was far greater than 90 degrees, which is 
shoulder level.  Therefore, an increased evaluation was not 
warranted under this code.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Lastly, the Board considered Diagnostic Code 5202 involving 
impairments of the humerus.  Under Diagnostic Code 5202 a 40 
percent evaluation is applicable where there is fibrous union of 
the humerus of the minor arm.  A 50 percent evaluation is 
warranted where there is a nonunion or false flail joint.  
Finally, a 70 percent evaluation is for consideration where there 
is loss of head of the humerus (flail joint).  A thorough review 
of the evidence of record does not demonstrate an impairment of 
the humerus joint, and clearly not one where there is a fibrous 
union, nonunion or false flail joint, or loss of head of the 
humerus.  Thus, an increased evaluation is not warrant under 
Diagnostic Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

January 18, 2008 to July 28, 2008

From January 2008 to July 2008, the Veteran's right shoulder 
disability was rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020-5201.  Under Diagnostic Code 5201, 
a 30 percent rating is assigned for limitation of motion to 
midway between side and shoulder level on the major side.  A 40 
percent rating is assigned for limitation of motion of the arm to 
25 degrees from side on the major side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  

Here, in a March 2008 VA treatment report, the Veteran had 
limited activity and problems sleeping due to pain in his right 
shoulder.  Flexion was to 90 degrees, abduction was to 100 
degrees, internal rotation was to the waist and external rotation 
was to 45 degrees, all limited by pain.  X-rays revealed gleno 
humeral arthritis.  

A January 2008 x-ray of the right shoulder revealed advanced 
degenerative changes and calcific tendonitis of the rotator cuff.  

Based on the forgoing, the Board finds that a 20 percent 
evaluation was appropriate for the period between January 18, 
2008 and July 28, 2008 because the flexion of the shoulder was 
limitation to shoulder level, 90 degrees.  A higher evaluation is 
not warranted under Diagnostic Code 5201 because motion was not 
limited to midway between the side and shoulder or less.  
Therefore, an increased evaluation was not warranted under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered the Veteran for an increased 
evaluation under other potential applicable diagnostic codes.  
Diagnostic Code 5200 provides a rating for disabilities involving 
ankylosis of the scapulohumeral articulation.  However, during 
the time period, there is no evidence of ankylosis in the 
shoulder joint to warrant consideration of a disability 
evaluation under Diagnostic Code 5200.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The Board considered Diagnostic Code 5202 involving impairment of 
the humerus.  A review of the evidence during this time period 
does not demonstrate an impairment of the humerus joint or 
fibrous union, nonunion or false flail joint, or loss of head of 
the humerus.  Thus an increased evaluation is not warrant under 
Diagnostic Code 5202.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Lastly, an increased evaluation is not warranted under diagnostic 
Code 5203, as a 20 percent rating is the maximum evaluation 
warranted under this code.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2009).  

July 28, 2008 to September 1, 2009

From July 2008 to September 2009, the Veteran was awarded a 100 
percent evaluation under 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5051.  As the Veteran was receiving the maximum 
disability rating during this time period, an increased 
evaluation is not available and the Board will not address the 
evidence associated with the claims file applicable to this 
period.  

Since September 1, 2009

Since September 2009, the Veteran's was assigned a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  Under 
Diagnostic Code 5051, a 100 percent rating is assigned for one 
year following implantation of prosthesis, for either the major 
or the minor upper extremity.  In this case, the Veteran was 
assigned a 100 percent evaluation from July 28, 2008 to September 
1, 2009.  After surgery, Diagnostic Code 5051 provides that with 
chronic residuals consisting of severe, painful motion or 
weakness in the affected extremity, a 60 percent disability 
rating is assigned for the major arm.  With intermediate degrees 
of residual weakness, pain or limitation of motion, the 
disability is rated by analogy to diagnostic codes 5200 and 5203.  
Under this code, 30 percent is the minimum assigned rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5051 (2009).  

Here, in a September 2009 VA treatment note, one year after the 
total shoulder arthroplasty, the examiner noted that the Veteran 
was doing relatively well.  He still had some pain and stiffness.  
The physician noted that the x-rays revealed that the prosthesis 
was in good position and there was no evidence of loosening.  The 
physician recommended that the Veteran continue stretching and 
strengthening and return in one year.  The impression of the x-
ray report revealed stable total shoulder arthroplasty with 
moderate to severe degenerative arthritis, acromioclavicular 
joint.  

In a January 2010 VA Compensation and Pension Examination, the 
Veteran reported that he had constant pain of the right shoulder 
and took over the counter NSAIDS for pain.  The Veteran reported 
pain, tenderness and stiffness.  There was no deformity, giving 
way, instability, weakness, incoordination, dislocation, locking 
or effusion.  There were no constitutional or incapacitating 
episodes of arthritis.  There was no inflammatory arthritis, no 
recurrent dislocations, or loss of bone.  Upon examination, there 
was tenderness, pain at rest and guarding of movement.  There was 
objective evidence of pain with active motion of the right 
shoulder.  Flexion was to 160 degrees, abduction was to 100 
degrees, internal rotation was to 35 degrees and external 
rotation was to 60 degrees.  There was objective evidence of pain 
following repetitive motion.  There was no additional limitation 
after three repetitions of range of motion.  There was no 
ankylosis.  X-rays revealed status post interval right shoulder 
arthroplasty.  No loosening was noted.  There were moderate 
degenerative changes at the acromioclavicular joint.  

Based on the foregoing, the Board finds that a 30 percent 
evaluation is appropriate in this case.  The Board recognizes 
that there was limitation of motion and objective evidence of 
pain, however, the Veteran's pain was not characterized as 
"severe, painful motion."  Further, flexion and external rotation 
were only minimally limited.  Abduction was limited; however, 
motion was over shoulder level.  The only possibly severe 
limitation of motion was in external rotation.  Further, there 
was no weakness shown in the medical evidence of record.  The VA 
examiner also noted that there were moderate degenerative changes 
at the acromioclavicular joint.  As such, the medical evidence 
does not indicate intermediate degrees of residual weakness, pain 
or limitation of motion so as to warrant a higher rating by 
analogy to Diagnostic Codes 5200 and 5203.  Significantly, the 
Veteran does not have ankylosis of the scapulohumeral 
articulation (Diagnostic Code 5200) or impairment of the scapula 
or clavicle (Diagnostic Code 5203).  Further, there was no 
additional limitation after repetition.  Therefore, the Board 
finds that the Veteran's disability more closely approximates a 
30 percent disability under Diagnostic Code 5051.  

DELUCA

The Board has also considered the DeLuca criteria.  See DeLuca, 
supra.  However, findings of functional impairment due to DeLuca 
considerations have already been considered as part of the 
Veteran's currently assigned ratings.  The ratings assigned the 
Veteran's right shoulder disability properly compensate him for 
his symptoms of pain, tenderness and limitation of motion.  There 
is no medical evidence of record indicating that the Veteran 
currently experiences pain which causes additional limitation of 
motion beyond that contemplated by the assigned evaluation.  
Accordingly, the Board finds that a higher rating under the 
DeLuca criteria for the same symptoms is not warranted for any 
period of time subject to this appeal.  See 38 C.F.R. § 4.14 
(2009).

EXTRASCHEDULAR

The evidence of record shows that the Veteran worked as a prison 
guard.  Specifically in the January 2010 examination, the 
examiner noted that he was employed full time for the past 5-10 
years.  The Veteran lost approximately 12 weeks in the previous 
year due to right shoulder pain.  The examiner found that there 
were significant effects on the Veteran's usual occupation.  
There was increased absenteeism and the Veteran had to be 
assigned a different duty.  The Veteran was unable to have direct 
inmate contact as a prison guard, was able to shoot guns, but not 
accurately and was unable to shoot a rifle.  There was a severe 
effect on his ability to exercise, moderate effect on chores and 
recreation, and mild effect on grooming and toileting.  

The Board acknowledges the impact that the right shoulder 
disability has on his employment as a prison guard, however, the 
evidence does not reflect that the disability at issue caused 
marked interference with his employment beyond that already 
contemplated in the assigned evaluations throughout the appeal 
period.  The shoulder disability did not cause frequent periods 
of hospitalization.  The Board notes that for a year after his 
surgery, he was fully compensated.  The Board also acknowledges 
that his duties had to be altered due to the right shoulder 
disability; however, he remained fully employed in his usual 
occupation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board finds that the 
application of the regular schedular standards is not rendered 
impracticable.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2009) is not warranted.  


ORDER

Entitlement to an increased evaluation in excess of 10 percent, 
prior to January 18, 2008, for right shoulder synovitis is 
denied.  

Entitlement to an increased evaluation in excess of 20 percent, 
from January 18, 2008 to July 28, 2008, for right shoulder 
synovitis is denied.  

Entitlement to an increased evaluation in excess of 100 percent, 
from July 28, 2008 to September 1, 2009, right shoulder synovitis 
is denied.  

Entitlement to an increased evaluation in excess of 30 percent, 
since September 1, 2009, for right shoulder synovitis is denied.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA also has a duty 
to assist the Veteran in the development of the claim.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records, pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Veteran's claims he has symptoms due to an undiagnosed 
illness including blood in urine; memory loss; sleep problems; 
and aching joints in the arms, legs and back.  This claim was 
last adjudicated by the RO in May 1997.  

As the Veteran is a Persian Gulf Veteran, he has qualifying 
service for compensation as due to an undiagnosed illness.  
Service connection may be granted for a disability due to 
undiagnosed illness of a Veteran who served in the Southwest Asia 
Theater of operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 
2006).  

The Board finds that a VA Compensation and Pension Examination is 
warranted to determine if the Veteran's symptoms of blood in 
urine, memory loss, sleep problems and aching joints are due to 
an undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide to the Veteran with 
VCAA notice which includes notice of the laws 
and regulations governing undiagnosed illness 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.317 (2009).

2.	Then, the Veteran should be scheduled for 
the appropriate VA examination to provide an 
opinion concerning the Veteran's claimed 
undiagnosed illnesses.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should determine whether the Veteran 
has a chronic disability manifested by 
symptoms including blood in urine, memory 
loss, sleep problems and aching joints, and 
if so, whether such disability is consistent 
with a clinical diagnosis, or whether the 
disability is due to undiagnosed illness(es).

If any symptoms of the Veteran's claimed 
disorder are attributed to a known clinical 
diagnosis, the examiner should opine whether 
it is at least as likely as not (a 50 percent 
probability or greater) that the disability 
was incurred during service or is otherwise 
related to service.

All opinions should be supported by adequate 
rationale. If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated with 
rationale.

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


